Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The Amendment filed on 10/8/2020 has been entered.  Claims 1-20 are remain pending in the application. The Examiner has acknowledged that claims 1, 6, 10, 11, 16 and 19 are amended. Stern was cited, in error, as a reference to reject claims 5-7, 10 and 15-16.  Cooper was the only reference used to make any and all rejections to the application dated 7/8/2020. Applicant amendments to the claims have overcome the objection previously set forth in the Non-Final Office Action mailed 7/8/2020. 

Response to Arguments
Applicant's arguments filed 10/8/2020 have been fully considered but are not persuasive. Upon further examination of the primary reference, the 102(a)(2) rejection is maintained.
The Applicant argues users opting-in to receive communications from entities and/or processing content to attempt to identify email addresses, as provided for by Cooper, does not teach receiving a first email associated with a first entity from a first email account, wherein the first email comprises information associated with the first entity; responsive to receiving the 
According to Cooper, para. [0094], one of ordinary skill in the art could easily equate the parsing and periodic scanning of email addresses associated with valid user email address with receiving a first email associated with a first entity from a first email account, wherein the first email comprises information (valid user email address) associated with a first entity.
According to Cooper, Fig. 3 and 4C, para. [0094], one of ordinary skill in the art could easily equate, “Email Address Parser 3040 may receive and/or analyze and/or process information generated by the Speech-to-Text Transcriber 3020 and/or may scan for recognizable content, including content in the form of email addresses…assigning a  “confidence score”…associated with parsing valid user 1020 email address….” with responsive to receiving the first email associated with the first entity from the first email account, analyzing, based upon the first email, an email account database comprising a plurality of user profiles to select a set of email accounts, from a plurality of email accounts subscribed to an information service, for transmission of a set of emails associated with the first email, wherein 
According to Cooper, step 4720, Fig. 4B, para. [0119], lines 19-24, one of ordinary skill in the art could easily equate, “step 4720, if desired or specified, the Content and Delivery Engine 1280 may run to create and/or send content, via email and/or other channels, confirmation emails and/or offers and/or verification emails to Users 1020 at their email addresses and/or other channels, for example, within the online logins of their SN 1240 accounts” with transmitting the set of emails to the set of email accounts.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-5 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper (US 20140006158 A1, hereinafter Cooper).

Regarding claims 1, 11 and 19, Cooper discloses in Figs. 1-4D, 
receiving a first email associated with a first entity from a first email account, wherein the first email comprises information associated with the first entity (paras. [0035], lines 3-9, [0036], and [0094]); 
responsive to receiving the first email associated with the first entity form the first email account (paras. [0023], [0036] and [0094]), analyzing, based upon the first email, an email account database 3050 comprising a plurality of user profiles 120 to select a set of email accounts, from a plurality of email accounts subscribed to an information service, for transmission of a set of emails associated with the first email, wherein each user profile of the plurality of user profiles comprises information corresponding to an email account of the plurality of email accounts (Fig. 3 and 4C; paras. [0094]-[0096]); and 
transmitting the set of emails to the set of email accounts (step 4720, Fig. 4B; para. [0119], lines 19-24).

Regarding claims 2, 12 and 20, Cooper discloses, 
receiving a subscription request from a client device associated with a second email account (Fig. 3 and 4C; paras. [0036], lines 1-4, [0094]-[0096] and [0119], lines 7-8, paras.); 
responsive to receiving the subscription request, generating a user profile corresponding to the second email account (step, 4680, Fig. 4B; paras. [0060], [0094]-[0096] and [0119], lines 11-16); and 
(paras. [0036], lines 1-12 and [0094]-[0096]).

Regarding claims 3 and 13, Cooper discloses, wherein: 
the first email is associated with a first location (para. [0023], lines 6-13; and 
the analyzing the email account database to select the set of email comprises determining that a user profile corresponding to each email account of the set of email accounts is indicative of the first location (paras. [0023], lines 6-13, [0036], lines 1-12, [0094]-[0096] and [0119]).

Regarding claims 4 and 14, Cooper discloses, wherein: 
the first email is associated with a first topic (paras. [0023], lines 1-5 and [0035], lines 3-9); and 
the analyzing the email account database to select the set of email accounts comprises determining that a user profile corresponding to each email account of the set of email accounts is indicative of the first topic (Fig. 3 and 4C; paras. [0036], lines 1-12, [0094]-[0096] and [0119]).

Regarding claims 5 and 15, Cooper discloses, wherein the analyzing the email account database to select the set of email accounts comprises determining that a user profile (para. [0036], lines 1-12, [0094]-[0096] and [0119]).

Regarding claims 7 and 17, Cooper discloses, 
receiving a user settings message from a second email account of the plurality of email accounts (paras. [0036], lines 1-4; [0119], lines 7-8); and 
analyzing the user settings message to determine at least one of: 
one or more locations associated with the second email account (Fig. 3; step, 4680, Fig. 4B-4C; paras. [0060], [0094]-[0096] and [0119], lines 11-16 [0023], lines 6-13; and [0094]-[0096]); 
one or more topics associated with the second email account; 
one or more entities associated with the second email account; or 
one or more times of day associated with the second email account.

Regarding claims 8 and 18, Cooper discloses, 
modifying a first user profile, associated with the second email account (step, 4680, Fig. 4B; paras. [0060], [0094]-[0096] and [0119], lines 11-16), based upon the user settings message, wherein the first user profile is indicative of at least one of the one or more locations (Fig. 4B; para. [0119], lines 11-16), the one or more topics (paras. [0023], lines 1-5; [0035], lines 3-9, the one or more entities (para. [0036], lines 1-12) or the one or more times of day (para. [0054], lines 17-20); and 
(Cooper, paras. [0035], lines 3-9; [0036], lines 1-12).

Regarding claim 9, Cooper discloses the method of claim 1, wherein the set of emails comprises one or more emails that are the same as the first email (paras. [0035], lines 3-9, [0060], [0094]-[0096] and [0119], lines 11-16).

Regarding claim 10, Cooper discloses the method of claim 1, wherein the set of emails comprises one or more emails that are different than the first email (paras. [0060], [0094]-[0096] and [0119]).

Regarding claim 16, Cooper discloses, 
analyzing user profiles associated with the set of email accounts to determine a plurality of times of day associated with the set of email accounts (Fig. 3 and 4C; paras. [0054], lines 17-20, [0094]-[0096], [0119] and [0165], lines 1-7, Anytown Network may send regularly scheduled Digest emails, for example every day at the same time…), wherein: 
each time of day of the plurality of times of day corresponds to an email account of the set of email accounts (paras. [0054], lines 17-2 and [0165], lines 1-7); and 
the transmitting the set of emails to the set of client devices associated with the set of user accounts is performed by transmitting each email of the set of emails at a time associated (paras. [0035], lines 3-9; [0036], lines 1-12; [0119], lines 11-16 and [0165], lines 1-7).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





1/16/2021
/THORNE E WAUGH/Examiner, Art Unit 2457 


/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457